DETAILED ACTION
Claim 21 is amended. Claim 13 is cancelled. Claims 1-12 and 14-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-12, 14-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartwright (US 20190385372).
As per claim 1, Cartwright discloses a system ([0024]) comprising:
a head-mounted display (HMD) (Fig. 1, #101), capable of being worn by a user (#100; [0027]);
a mapping engine configured to determine a map of a physical environment including position information about the HMD and an object (#109), and further including information about a field of view of the HMD ([0030]; [0037]; [0042]; where a mapping engine is inherently present); and
an application engine configured to:
detect execution of an application that operates using the object (#109; [0031]; [0033]; [0040]; where an application engine is inherently present),
determine that the object (Figs. 4, 6 and 9, #109/209) is not possessed by the user and is not within the field of view of the HMD ([0033]; [0037]; [0043]-[0044]; [0047]; where the object #109/209 is not within the field of view of the HMD visible to the user in the physical environment),
responsive to detecting execution of the application and determining that the object (#109/209) is not possessed by the user and is not within the field of view of the HMD, generate, based on the position information about the object, artificial reality content that obscures the physical environment but provides a directional indication of the location of the object (Figs. 7 and 9, #209; [0033]; [0043]-[0044]; [0047]);
determine that the HMD has moved and that the object (#209) is within the field of view of the HMD ([0043]-[0045]);
responsive to determining that the HMD has moved and that the object is within the field of view of the HMD, generate updated artificial reality content that includes a passthrough window (#234) providing a view of a portion of the physical environment, wherein the passthrough window (#234) is positioned to include the object (#209) and surroundings of the object in the physical environment ([0043]-[0045]); and
output, for display by the HMD, the artificial reality content that obscures the physical environment but includes the passthrough window (#234; [0043]-[0045]).
As per claim 2, Cartwright discloses the system of claim 1, wherein the object is an input device (#109; [0031]), and wherein to detect execution of the application that operates using the object, the application engine is further configured to:
detect execution of the application that operates based on input from the input device (#109; [0031]; [0033]; [0040]).
As per claim 10, Cartwright discloses the system of claim 2, wherein the input device (#109) includes at least one of:
a keyboard, a mouse, a stylus, or a controller configured to be held in a hand of the user ([0031]).
As per claim 11, Cartwright discloses the system of claim 1, wherein the mapping engine includes a tracking system configured to:
capture position data associated with each of a plurality of physical objects within the physical environment ([0037]; [0043]; [0048]).
As per claim 12, Cartwright discloses the system of claim 1, wherein the mapping engine includes an image capture system (#105) configured to:
capture image data representative of the physical environment ([0030]; [0035]; [0038]).
As per claim 14, Cartwright discloses the system of claim 1, wherein the application engine is further configured to:
determine that the object has moved ([0053]-[0056]); and
responsive to determining that the object has moved, generate updated artificial reality content that includes an updated passthrough window positioned to include the object ([0053]-[0056]).
As per claim 15, Cartwright discloses a method (Abstract) comprising:
detecting, by an artificial reality system including a head mounted display (HMD) (Fig. 1, #101; [0027]) and a mapping engine, execution of an application that operates using an object (#109; [0031]; [0033]; [0037]; [0040]; [0042]; where a mapping engine is inherently present);
determining, by the artificial reality system, position information about the HMD and the object (#109) in a physical environment, and further including information about a field of view of the HMD ([0030]; [0037]; [0042]);
determining, by the artificial reality system, that the object (Figs. 4, 6 and 9, #109/209) is not possessed by the user and is not within the field of view of the HMD ([0033]; [0037]; [0043]-[0044]; [0047]; where the object #109/209 is not within the field of view of the HMD visible to the user in the physical environment);
responsive to detecting execution of the application and determining that the object (#109/209) is not possessed by the user and is not within the field of view of the HMD, generating, by the artificial reality system and based on the position information about the object, artificial reality content that obscures the physical environment but provides a directional indication of the location of the object (Figs. 7 and 9, #209; [0033]; [0043]-[0044]; [0047]);
determining that the HMD has moved and that the object (#209) is within the field of view of the HMD ([0043]-[0045]);
responsive to determining that the HMD has moved and that the object is within the field of view of the HMD, generating updated artificial reality content that includes a passthrough window (#234) providing a view of a portion of the physical environment, wherein the passthrough window (#234) is positioned to include the object (#209) and surroundings of the object in the physical environment ([0043]-[0045]); and
outputting, for display by the HMD, the artificial reality content that obscures the physical environment but includes the passthrough window (#234; [0043]-[0045]).
As per claim 16, Cartwright discloses the method of claim 15, wherein the object is an input device (#109; [0031]), and wherein detecting execution of the application that operates using the object includes:
detecting execution of the application that operates based on input from the input device (#109; [0031]; [0033]; [0040]).
As per claim 20, Cartwright discloses a non-transitory computer-readable medium comprising instructions for causing processing circuitry of an artificial reality system including a head mounted display (HMD) (Fig. 1, #101; [0027]-[0028]) and a mapping engine to perform operations comprising:
detecting execution of an artificial reality application that operates using an object (#109; [0031]; [0033]; [0040]);
determining, by the mapping engine, position information about the HMD and the object in a physical environment ([0030]; [0037]; [0042]; where a mapping engine is inherently present);
determining that a user has requested a passthrough window (Fig. 7, #234) view of the object (#209; [0043]-[0044]);
responsive to detecting execution of the application and determining that the user has requested a view of the object (#209), generating, based on the position information about the object (#209), artificial reality content that obscures the physical environment but includes a passthrough window (#234) enabling a view of a portion of the physical environment, and wherein the passthrough window (#234) is positioned to include the object (#209) and surroundings of the object in the physical environment ([0043]-[0045]; [0047]); and
outputting, for display by the HMD, the artificial reality content that obscures the physical environment but includes the passthrough window (#234; [0043]-[0045]).
As per claim 21, Cartwright discloses the computer-readable medium of claim 20, further comprising instructions for causing the processing circuitry to perform operations comprising:
detecting that the user possesses the object ([0033]);
responsive to detecting that the user possesses the object, outputting, for display by the HMD, artificial reality content that obscures the physical environment and does not include the passthrough window (Fig. 3; [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Tsuchiya (US 20160250548).
As per claim 3, Cartwright discloses the system of claim 2.
However, Cartwright does not teach the application engine is further configured to:
determine information about the input device, including a battery status associated with the input device; and
output, for display by the HMD, the artificial reality content including a battery status indicator based on the battery status.
Tsuchiya teaches the application engine is further configured to:
determine information about the input device, including a battery status associated with the input device ([0038]); and
output, for display, the artificial reality content including a battery status indicator based on the battery status (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Cartwright so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 4, Cartwright discloses the system of claim 2.
However, Cartwright does not teach to generate the artificial reality content, the application engine is further configured to:
generate artificial reality content that includes a battery status indicator associated with the input device.
Tsuchiya teaches to generate the artificial reality content, the application engine is further configured to: generate artificial reality content that includes a battery status indicator associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Cartwright so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 17, Cartwright discloses the method of claim 16.
However, Cartwright does not teach the method further comprises:
determining information about the input device, including a battery status associated with the input device.
Tsuchiya teaches determining information about the input device, including a battery status associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Cartwright so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 18, Cartwright discloses the method of claim 16.
However, Cartwright does not teach generating the artificial reality content includes:
generating artificial reality content that includes a battery status indicator associated with the input device.
Tsuchiya teaches generating the artificial reality content includes: generate artificial reality content that includes a battery status indicator associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Cartwright so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Rico (US 20190099681).
As per claims 5 and 19, Cartwright discloses the system (method) of claim 2 (claim 16).
However, Cartwright does not teach the (generating) artificial reality content further includes:
(generating) content prompting the user to grasp the input device.
Rico teaches the (generating) artificial reality content further includes:
(generating) content prompting the user to grasp the input device ([0056]-[0057]; [0063]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the artificial reality content disclosed by Rico to the system/method of Cartwright so that the user may reach out and grab the aim controller without having to remove the HMD.
As per claim 6, Cartwright in view of Rico discloses the system of claim 5, wherein the application engine is further configured to:
determine that the input device is possessed by the user (Cartwright: [0033]);
after determining that the input device is possessed by the user, generate updated artificial reality content, wherein the updated artificial reality content does not include the passthrough window (Cartwright: Fig. 3; [0033]); and
output, for display by the HMD, the updated artificial reality content (Cartwright: [0033]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Rico in view of Wang (US 20180120944).
As per claim 7, Cartwright in view of Rico discloses the system of claim 6, wherein the application engine is further configured to:
generating further updated artificial reality content, wherein the further updated artificial reality content includes a representation of the input device and information about the input device (Rico: [0063]); and
output, for display by the HMD, the further updated artificial reality content (Rico: [0063]).
However, the prior art of Cartwright and Rico do not teach after outputting the updated artificial reality content, determine a gaze of the user;
determine that the input device is positioned within the gaze of the user;
responsive to determining that the input device is positioned within the gaze of the user.
Wang teaches after outputting the updated artificial reality content, determine a gaze of the user (Fig. 2; [0046]-[0048]);
determine that the input device is positioned within the gaze of the user ([0057]-[0058]);
responsive to determining that the input device is positioned within the gaze of the user ([0057]-[0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the gaze tracking disclosed by Wang to the HMD of Cartwright in view of Rico so as to determine a direction in which the user is gazing and/or to identify a physical or virtual object at which the user is gazing.
As per claim 8, Cartwright in view of Rico in view of Wang discloses the system of claim 7, wherein to generate the further updated artificial reality content, the application engine is further configured to: include, in the information about the input device, information about at least one of: a battery status, a device type, or a button mapping assignment (Rico: [0056]; [0062]-[0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cartwright in view of Baba (US 20170266551) in view of Tsuchiya.
As per claim 9, Cartwright discloses the system of claim 2.
However, Cartwright does not explicitly teach the input device is a pair of controllers, and wherein the pair of controllers includes a left controller capable of being held by a left hand of the user, and a right controller capable of being held by a right hand of the user, and wherein to generate the artificial reality content, the application engine is further configured to:
generate artificial reality content and that further includes information indicating at least one of: which of the pair of controllers is the right controller or which of the pair of controllers is the left controller.
Baba teaches the input device is a pair of controllers (Figs. 2A-B, #320, 330), and wherein the pair of controllers (#320, 330) includes a left controller (#330) capable of being held by a left hand of the user, and a right controller (#320) capable of being held by a right hand of the user ([0045]), and wherein to generate the artificial reality content, the application engine is further configured to:
generate artificial reality content and that further includes information indicating at least one of: which of the pair of controllers is the right controller or which of the pair of controllers is the left controller ([0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the input device of Cartwright according to Baba so that the right hand controller and the left hand controller are provided as separate devices (Baba: [0045]).
However, the prior art of Cartwright and Baba do not teach generate artificial reality content that includes a battery status indicator for each of the left controller and the right controller.
Tsuchiya teaches generate artificial reality content that includes a battery status indicator (Fig. 4; [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Cartwright and Baba so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant states on page 9 in the Remarks, “Cartwright does not disclose, much less teach, "determin[ing] that the object is not ... within the field of view of the HMD, [and] responsive to ... determining that the object is not ... within the field of view of the HMD, generat[ing] artificial reality content that ... provides a directional indication of the location of the object," in the manner recited by claim 1. In a sense, the cited passages of Cartwright seem to disclose the opposite: Cartwright describes that the HMD images a field of view of the physical environment, but "only the portion of the video feed" showing the object is shown by the passthrough window. At best, Cartwright merely teaches a passthrough window that helps a user find an object when that object is within the field of view of the HMD. Cartwright does not disclose or suggest the additional feature of "provid[ing] a directional indication" when the object is "not ... within the field of view of the HMD," as recited by claim 1”.

The Examiner respectfully does not agree. Claim 1 merely recites the limitation of “determine that the object is not possessed by the user and is not within the field of view of the HMD“ and does not recite the manner in which the object is not within the field of view of the HMD. 
The Instant Office Action has taken the position that the object (i.e., input device 109 or 209) is not within the field of view of the HMD visible to the user in the physical environment as disclosed by Cartwright.
	For example, Cartwright discloses on paragraph 0033, “While using the HMD 101 in the physical environment 110, a user may experience a virtual environment 118, as shown in FIG. 4. The virtual environment 118 may include one or more virtual elements 120. For example, an application virtual element 120 may be presented to the user in the virtual environment 118. The virtual environment 118, itself, may be a remote location different from the physical environment 110. In FIG. 4, the virtual environment 118 is a beach, at which an application virtual element 120 is presented hovering above the beach. The user may use the input device 109 to interact with the virtual environment 118 and/or the virtual elements 120 of the virtual environment 118. In a conventional HMD 101 and virtual environment 118, the virtual environment 118 replaces the physical environment 110 of FIG. 3, and the user may lack awareness of objects or people in the physical environment 110”.
	Cartwright discloses on paragraph 0043, “FIG. 6 through FIG. 10 illustrate examples of passthrough portals according to the present disclosure. FIG. 6 is a schematic view of a virtual environment 218 presented to a user on a HMD 201. The user (represented by the HMD 201) may interact with the virtual environment 218 and/or virtual elements 220 with an input device 209. As described herein, the user may place the input device 209 at rest on a surface in the physical environment. When the system identifies that the input device 209 is resting on a flat surface, a passthrough portal 234 may be positioned horizontally (to mimic the surface orientation) in the virtual environment 218 around the input device 209, as shown in FIG. 7. The passthrough portal 234 may have a video feed 236 of a portion of the imaged physical environment displayed therein. For example, the HMD may image a FOV of the physical environment that corresponds to the FOV of the virtual environment 218 presented to the user, and only the portion of the video feed of the physical environment that corresponds to the location, size, and shape of the passthrough portal 234 may be shown in the video feed 236 of the passthrough portal 234. In the illustrated example, the passthrough portal 234 is positioned and sized to provide a video feed 236 of a portion of the desk 212 and the keyboard 216 in the user's office”.
	Cartwright discloses on Figure 7 and paragraph 0044, “The passthrough portal 234 may have any shape. For example, the passthrough portal 234 may be a circle, a rectangle, a triangle, an ellipse, any regular polygon, irregular shape, or combinations thereof. For example, FIG. 7 illustrates an embodiment of a passthrough portal 334 that is a circle and may be resized. For example, a user can resize the passthrough portal 234 with the input device 209 to present a video feed 236 of only the desired portion of the physical environment. As such, the passthrough portal 234 may occupy less of the virtual environment 218, allowing more space for interaction with virtual elements 220 while retaining the awareness of the physical environment the user wants”.
Cartwright discloses on Figure 9 and paragraph 0047, “In some embodiments, the overlapping passthrough portals 234-1, 234-2 may be connected to form a single, larger passthrough portal. FIG. 9 illustrates the first input device 209-1 and the second input device 209-2 in proximity to one another such that the passthrough portals associated with each of input device 209-1, 209-2 overlap, and have joined in a bridge section 238. The bridge section 238 extends the edges of the passthrough portals tangentially toward one another to remove the constrictions between the passthrough portals. For example, when the input devices 209-1, 209-2 are both placed near one another (e.g., with overlapping passthrough portals), the system may infer that the surface between the input devices 209-1, 209-2 is of particular interest to a user. As motion controllers, in particular, are typically used in pairs, using a plurality of input devices 209-1, 209-2 to create a larger continuous passthrough portal may be advantageous. In other examples, more than two input devices 209-1, 209-2 may be used to combine passthrough portals to create a larger region of the video feed 236”.
	Therefore, Cartwright discloses the limitation of “responsive to detecting execution of the application and determining that the object is not possessed by the user and is not within the field of view of the HMD, generate, based on the position information about the object, artificial reality content that obscures the physical environment but provides a directional indication of the location of the object” as recited in claim 1 and similarly in claims 15 and 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622 

                                                                                                                                                                                                       

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622